Appeal from a judgment of the County Court of Saratoga County (Brown, J.), rendered March 31, 1983, upon a verdict convicting defendant of the crime of grand larceny in the second degree.
On appeal, defendant urges a reduction of his conviction to petit larceny upon the alleged insufficiency of proof that the motor vehicle which he stole had a value of $1,500 or more as required by section 155.35 of the Penal Law. The People’s expert witness, who at the request of authorities took temporary custody of the stolen 1977 G.M.C. pickup truck shortly after the theft, testified that in his opinion the truck had a wholesale value of $2,500. He was a used car dealer with more than 15 years experience whose qualifications were undisputed at trial. Although his recollection of the specifics of the vehicle needed to be refreshed, he maintained his original opinion. The weight of his testimony was determined by the jury. In our review of the evidence, we must consider it in the light most favorable to the prosecution (People v Benzinger, 36 NY2d 29, 32; People v Eddy, 95 AD2d 956, 957). We conclude that the proof established the value of the vehicle as being $1,500 or more beyond a reasonable doubt.
As to the contention that the sentence of 2 Vs to 7 years was unduly harsh and excessive, we disagree. The sentence was authorized by statute (Penal Law, § 70.00, subd 2, par [d]; subd 3, par [b]) and was in the exercise of the court’s discretion. The trial court considered all of the pertinent factors to be weighed in imposing a sentence, and we find no just cause to disturb it.
Judgment affirmed. Main, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.